CONCUEEING OPINION
Tilson, Judge:
The motion to amend in this case raises the same point as was raised by the motion to amend in William Goodacre v. United States, 5 Cust. Ct. 82, C. D. 374, to the granting of which I filed a dissenting opinion. The reasons stated in that dissenting opinion are equally applicable to the motion to amend in this case, which I hereby adopt as my reasons for refusing to join in granting the motion to amend herein. However, since my associates have granted the motion to amend, and since the plaintiff has established its right to a refund under the amendment, I join with my associates in granting the relief under said amendment, leaving the error which I consider my associates committed in granting the amendment open to correction by appeal.
Laweence, J., not participating.